Citation Nr: 1143299	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and from March 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the RO.

In May 2010, the Board remanded the case to the RO for additional development of the record.

The issue of service connection for an innocently acquired psychiatric disorder, to include on a secondary basis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See August 2011 Written Statement).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran seeks a TDIU rating on the basis that his service-connected back strain with degenerative disc disease L4 to L5 and L5 to S1; left knee injury with instability and traumatic degenerative arthritis; right knee injury with instability and traumatic degenerative arthritis; left ear hearing loss; and fracture of the left (minor) ulnar, combine to preclude him from securing and following substantially gainful employment.  

Here, the service-connected disabilities consist of back strain with degenerative disc disease L4 to L5 and L5 to S1 (rated as 40 percent disabling), the residuals of a right knee injury with instability and traumatic degenerative arthritis (rated as 10 percent disabling), the residuals of a left knee injury with instability and traumatic degenerative arthritis (rated as 10 percent disabling), a left ear hearing loss (rated as noncompensable), and the residuals of a fracture of the left (minor) ulnar (rated as noncompensable); the combined rating is 50 percent.

In May 2010, the Board remanded the claim for a TDIU rating for VA examinations to determine the current severity of the service-connected disabilities and to ascertain whether the Veteran was precluded from obtaining and maintaining a substantially gainful occupation consistent with his work experience and educational background by his service-connected disabilities.  

The Veteran was afforded two VA examinations in September 2010 to address the severity of his orthopedic disabilities and hearing loss.   

The orthopedic examiner generally opined that the Veteran should be gainfully employable from an orthopedic standpoint.  However, the examiner did not address the extent of any functional impairment caused by the service-connected residuals of the fracture of the left ulna in connection with the evaluation. 

Moreover, the Veteran did meaningfully assess the combined impact of the service-connected disabilities in terms of the overall impairment of the Veteran's ability to do manual and sedentary work.     

The examiner also did not appear to have considered a copy of an award letter from the Social Security Administration indicating that the Veteran had a diminished capacity for sedentary work due to being limited in lifting and carrying, in walking and standing, in sitting and performing other activities and was unable to perform the requirements of his past relevant work.  

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because VA failed to assure compliance with the Board's May 2010 remand instructions and the VA examiners have not provided a satisfactory opinion regarding whether the service-connected disabilities render him unemployable, the claim must again be remanded for an additional opinion.  Id.  As such, the Board has no discretion and must again remand this claim.

Accordingly, further medical development concerning the Veteran's service-connected disabilities is needed, in order to determine if the service-connected conditions, alone, render him unemployable.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).   

Finally, the VA general medical examination in September 2010 reported a diagnosis of posttraumatic stress disorder and referred to psychiatric examination that was scheduled.  However, a report of a psychiatric examination is not found in the record.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of any outstanding nonVA and VA clinical records referable to treatment received by the Veteran beginning in 2010 and to associate them with the claim file.  This should include any records referable to a VA psychiatric examination scheduled in 2010 or thereafter.        

The RO then should notify the Veteran that he may submit medical evidence and clinical records to support his claim.  

2.  After obtaining any outstanding records, the RO should schedule the Veteran for an orthopedic VA examination to determine whether he has been rendered unemployable by reason of his service-connected disabilities.  

The claims folder should be made available to the examiner for review.  All appropriate tests and studies should be conducted.  Detailed examination findings referable to each service-connected orthopedic disability should be recorded, along with the examiner's assessment of any related functional impairment.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the service-connected disabilities, either alone or in the aggregate, preclude the Veteran from securing and following a substantially gainful occupation consistent with his educational and work background.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim for a TDIU rating, to include on an extraschedular basis, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011)



